Citation Nr: 1209438	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-22 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include panic disorder with agoraphobia, as due to herbicide exposure or secondary to gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for GERD, to include as due to herbicide exposure or secondary to a psychiatric disorder.  

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or secondary to a psychiatric disorder.  

4.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure or secondary to a psychiatric disorder or hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to February 1961.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a June 2010 decision, the Board reopened claims for entitlement to service connection for a nervous condition and GERD and remanded the rest of the appeal for further action by the originating agency.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary to comply with the orders of the June 2010 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In the June 2010 remand, the Board ordered that efforts should be made to obtain records of private treatment referenced by the Veteran during VA treatment in July 2008.  While receiving treatment for a claimed anxiety disorder at the St. Louis VA Medical Center (VAMC) in April 2004 and July 2008, the Veteran reported that he had undergone treatment at St. Luke's Hospital emergency department for panic attacks.  The claims file does not indicate that any attempt has been made to request records from St. Luke's, to include asking the Veteran to complete a medical release form to allow for VA to obtain these records on his behalf.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Additionally, the Board finds that the VA examinations and medical opinions issued in response to the June 2010 remand with respect to the claims for service connection for GERD, hypertension, and erectile dysfunction are inadequate.  The Veteran was provided VA examinations in November 2011 to determine the nature and etiology of the disabilities on appeal.  With respect to GERD and erectile dysfunction, the VA examiner merely stated that the conditions were not due to service or manifested in the year following the Veteran's separation.  No rationale was provided for the stated opinions and there was no reference to the Veteran's complaint of lower abdominal pain during service in April 1960.  The examiner also did not address the lay statements dated from 1974 indicating that the Veteran had manifested stomach problems since his separation from service in 1961.  

The November 2011 VA examiner also did not address the Veteran's contentions regarding secondary service connection.  The Veteran has claimed that his erectile dysfunction is due to medication used to treat hypertension and a panic disorder and that his hypertension was incurred due to the same panic disorder.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, upon remand, medical opinions should be obtained that address whether service connection is appropriate for these disabilities on a secondary basis.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran a medical release form and request that he execute it to authorize VA to obtain medical records from St. Luke's Hospital.  If a properly completed release form is received, obtain records from St. Luke's.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

2.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed GERD, hypertension, and erectile dysfunction.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the claims file, to include the service treatment records and lay statements from the Veteran, his friends, and family, the examiner should issue opinions on the following:

a)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's GERD and erectile dysfunction were incurred due to any incident of active duty service, to include the Veteran's complaints of abdominal pain in April 1960?

b)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's erectile dysfunction was caused or aggravated by medication used to treat hypertension and/or a panic disorder with agoraphobia?

c)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension was caused or aggravated by a panic disorder with agoraphobia?

A full rationale must be provided for all expressed medical opinions. 

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2011).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



